PER CURIAM.*
| Nile Committee on Bar Admissions (“Committee”) opposed the application of petitioner, Koby Dean Boyett, to sit for the Louisiana Bar Examination based on character and fitness concerns relating to his 1989 federal felony conviction of aiding and abetting the manufacture of methamphetamine. We subsequently granted petitioner permission to sit for the bar exam, with the condition that upon his successful completion of the exam, he apply to the court for the appointment of a commissioner to take character and fitness evidence.1
Petitioner thereafter successfully passed the essay portion of the bar exam, and upon his application, we appointed a commissioner to take evidence and report to this court whether petitioner possesses the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana. We also authorized the Office of Disciplinary Counsel to conduct an investigation into petitioner’s qualifications to be admitted to the bar.
The commissioner conducted a character and fitness hearing in November 2004, pursuant to Supreme Court Rule XVII, § 9(B). At the conclusion of the hearing, the commissioner filed his report with this court, recommending that petitioner be admitted to the practice of law. In his report, the commissioner | ¡¡concluded that petitioner “has demonstrated sufficient evidence of rehabilitation” and that “he has the requisite character, maturity and emotional make-up to be admitted to the bar.” The Committee objected to the commissioner’s recommendation, and oral argu-*470merit was conducted before this court pursuant to Supreme Court Rule XVII, § 9(B)(3).
After hearing oral argument, reviewing the evidence, and considering the law, we conclude petitioner is eligible to be admitted to the practice of law in Louisiana.
Accordingly, it is ordered that the application for admission be and hereby is granted.
WEIMER and VICTORY, JJ., dissent and assign reasons.
CALOGERO, C.J., dissents.

 Retired Judge Moon Landrieu, assigned as Justice ad hoc, sitting for Associate Justice Catherine D. Kimball; Retired Judge Philip C. Ciaccio, assigned as Justice ad hoc, sitting for Associate Justice Jeannette Theriot Knoll, recused.


. In re: Boyett, 00-2063 (La.7/14/00), 766 So.2d 1260.